DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/22 has been entered.
 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel M. Cavanagh (Reg. # 41,661) on 03/11/22.

START OF AMENDMENT:
The application has been amended as follows: 



11. (Currently Amended) A method for verifying the validity of a telephone service subscriber card of a user, with a view to enabling said user to use a service or a software application, by means of a communication terminal comprising said subscriber card, the method comprising the following steps: 
initiating a validation procedure associated with the user and with said service or with said software application; 
connecting the communication terminal to a validation server; 
downloading on the communication terminal, at a same time, a technical validation number and a dynamically generated validation code by the validation server and associated with the validation procedure; 
creating a mini-message that is pre-filled with the technical validation number and the validation code on the communication terminal destined for the technical validation number
sending the mini-message by the communication terminal via the subscriber card in an automatic or manual manner; 
receiving the mini-message by the validation server; 
verifying the correspondence between the validation code contained in the mini- message received and the dynamically generated validation code; and 
validating the subscriber card of the user in so far as, at the preceding step, the correspondence between the validation code contained in the mini-message received and the dynamically generated validation code has been verified.


22. (Currently Amended) A method for verifying the validity of a telephone service subscriber card of a user, with a view to enabling said user to use a service or a software application, by means of a communication terminal comprising said subscriber card, the method comprising the following steps: 
initiating a validation procedure associated with the user and with said service or with said software application; 
connecting the communication terminal to a validation server; 
downloading on the communication terminal, at a same time, a technical validation number and a dynamically generated validation code by the validation server and associated with the validation procedure; 
opening an application on the communication terminal to create a that is pre-filled with the technical validation number and the validation code on the communication terminal destined for the technical validation number
sending the mini-message by the communication terminal via the subscriber card in an automatic or manual manner; 
receiving the mini-message by the validation server; 
verifying the correspondence between the validation code contained in the mini- message received and the dynamically generated validation code; and 
validating the subscriber card of the user in so far as, at the preceding step, the correspondence between the validation code contained in the mini-
 

END OF AMENDMENT.


Allowable Subject Matter
Claims 11-12 and 15-30 are allowed.

The following are details of the closest prior arts of record found:
LIN (US Patent Publication 2011/0072499) discloses a system wherein a website server in the specific website will immediately generate a corresponding dynamic password and display it in a dynamic password field of the dynamic web page and in the meantime will store both the identification code of the communication device and the dynamic password in an identifying and verifying database of the website server and discloses by viewing a display of the communication device, the internet user can see and pickup the dynamic password and discloses the display can be replaced by an email or network communication voice or telephone short message or the like to display and inform the internet user and discloses the internet user can see and pickup the dynamic password and voluntarily transmit it from the communication device to a receiver terminal designated via the specific website via telephone short message mode and discloses after having received the telecommunication short message from the 
TAPLING et al. (US Patent Publication 2013/0333008) discloses the security server computes a login OTP which is sometimes referred to as a personal identification number PIN for website login to authenticate the user to the website and the login OTP is computed as a function of the secret the security server shares with that particular website and wherein after the user confirms its desire to access website app and the security server transmits a login OTP, the security app transfers the login OTP to the website app and if desired the user could be required to manually copy the login OTP to the website app instead of having the OTP automatically filled in and discloses the login OTP can also be beneficially written to the pasteboard using the website identifier and PIN combination which is sometime referred to as a merchantid.PIN and checks if there is a security application public pasteboard that has a login-nonce with valid TTL for the user or associated with any user and wherein the security server receives an activation code from the user network device and compares the received activation code with the transmitted activation code to validate the received activation code.
Leivo et al. (US Patent Publication 2003/0128822) discloses a system wherein a variable challenge presents a one time PIN and a one time telephone number for the 


The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, Claims 11-12 and 15-30 are found to be allowable because the closest prior art found of LIN (US Patent Publication 2011/0072499) and TAPLING et al. (US Patent Publication 2013/0333008) and Leivo et al. (US Patent Publication 2003/0128822) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “connecting the communication terminal to a validation server; downloading on the communication terminal, at a same time, a technical validation number and a dynamically generated validation code by the validation server and associated with the validation procedure; creating a mini-message that is pre-filled with the technical validation number and the validation code on the communication terminal destined for the technical validation number; sending the mini-message by the communication terminal via the subscriber card in an automatic or manual manner; receiving the mini-message by the validation server; verifying the correspondence between the validation code contained in the mini- message received and the dynamically generated validation code;” in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 11 and independent claim 22 of the claimed invention.  
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645